DETAILED ACTION
Amendment received 17 September 2021 is acknowledged.  Claims 1-5, 7-19, 21-30, 32-33, and 38-43 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maybee (US Pub. No. 2006/0136279).

As per Claim 38, Maybee discloses a computer-readable storage medium (106, 134) having data stored therein representing software executable by one or more computers (102, 104-1 to 104-N, 130) (Figs. 1, 5; ¶21-24, 36, 52), the software including programming instructions to:
receive, a first job set of instructions (as per work items in “series of work items” in ¶25) provided by a controller (running workflow component 102; 132) (Figs. 1, 4-5; ¶21-25, 44-52), at a first one of at least two agents (104-1, 104-2) (Figs. 1, 4; ¶24-27, 44);
generate a sham status message (as per “set to ‘false’” in ¶41) selected from the group consisting of:
[a sham success message that indicates successful completion of a first job specified via the first job set of instructions], and

send, by the first one of the at least two agents (104-1, 104-2), the sham status message (per “set to ‘false’” in ¶41) before actual completion of the first job specified via the first job set of instructions (as per “series of work items” in ¶25) (Fig. 4; ¶41, 46-47);
update a data store (106, 134) to reflect the first job set of instructions (as per “series of work items” in ¶25) (Figs. 1, 4, 5; 21-25, 36, 41, 44-52); and
receive, by a second one (104-2) of the at least two agents (104-1, 104-2), a second job set of instructions (as per “series of work items” in ¶25), before completion of the first job specified via the first job set of instructions (as per “series of work items” in ¶25) (Figs. 1, 4, 5; 21-25, 36, 41, 44-52).

As per Claim 39, Maybee further discloses wherein the software further includes programming instructions to:
send a query to the data store (106, 134) for the second job set of instructions (as per “series of work items” in ¶25) (Figs. 1, 4, 5; 21-25, 36, 41, 44-52); and
receive, by the second one of the at least two agents (104-1, 104-2), the second job set of instructions (as per “series of work items” in ¶25) from the data store (106, 134), before completion (as per “only need to abandon the work items in the faulted transactions with other transactions unaffected” in ¶41) of the first job specified via the first job set of instructions (as per “series of work items” in ¶25) (Figs. 1, 4, 5; 21-25, 36, 41, 44-52).

As per Claim 40, Maybee further discloses wherein the software further includes programming instructions to:
receive, by the second one (104-2) of the at least two agents (104-1, 104-2), the second job set of instructions (as per “series of work items” in ¶25) from the controller (running workflow component 102; 132) (Figs. 1, 4, 5; 21-25, 36, 41, 44-52).
Allowable Subject Matter
Claims 1-5, 7-19, 21-30, 32-33, and 41-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered as follows.
Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 17 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 17 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments (page 18-19 of Amendment).  Upon further consideration of the teachings of Wellman and Fredrickson in view of the amended claim language, rejections under 35 USC 103 in view of Wellman and Fredrickson are not maintained.  However, the new ground(s) of rejection of Claims 38-40 presented above were necessitated by the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McDonald (US Patent No. 5,880,443), Araki (US Patent No. 6,092,098), El-Hajj (US Pub. No. 2005/0203673), Fredriksson, (US Pub. No. 2006/0143345), Ebcioglu (US Pub. No. 2013/0205295), Neiser (US Pub. No. 2014/0244026), and Wellman (US Pub. No. 2016/0167228) disclose robot control systems and/or data management systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664